Citation Nr: 1423570	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-01 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for undiagnosed illness manifested by headaches, and if so, whether service connection is warranted.  

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for undiagnosed illness manifested by fatigue, and if so, whether service connection is warranted.  

4. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an undiagnosed illness manifested by joint pain, and if so, whether service connection is warranted.  



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1990 to June 1991, including service in the Southwest Asia theater of operations.   

The issue of entitlement to service connection for Irritable Bowel Syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO in Denver, Colorado.  This rating decision granted service connection for PTSD and assigned a disability rating of 70 percent, declined to reopen the service connection claim for migraine headaches, and denied the Veteran's service connection claims for undiagnosed illness manifested by fatigue and joint pain.  

Regardless of the RO's decision not to reopen the Veteran's service connection claim for migraine headaches, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  

In addition, the Board notes that although prior final rating decisions had been issued on the Veteran's service connection claims for undiagnosed illness manifested by fatigue and joint pain, the RO did not address reopening these claims in the January 2010 rating decision and instead denied both claims on the merits.  As discussed below, the Board finds reopening of both claims is warranted and therefore will address each claim on the merits.  Therefore, no prejudice to the Veteran has resulted from the RO's failure to address reopening his service connection claims for undiagnosed illness manifested by fatigue and joint pain.  

Furthermore, a detailed review of the evidence of record shows the Veteran has clearly attributed his headaches to undiagnosed illness related to his Gulf War service.  The Board notes the Veteran included a service connection claim for undiagnosed illness manifested by headaches on his original August 1999 claim form, in which he described his headaches as a "Persian Gulf symptom."  It is unclear why or at what point this claim became characterized as a separate claim for migraine headaches and divorced from the association with the Veteran's Gulf War service.  As characterizing this disability as undiagnosed illness manifested by headaches will result in the most favorable determination for the Veteran, the Board will describe the Veteran's headache disability in this manner.  

The Veteran testified before the undersigned at a January 2014 video conference hearing at the RO.  A transcript has been associated with the file.  At the hearing, the Veteran explicitly stated that he did not wish to raise the issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  The Board acknowledges that TDIU is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   However, in light of the Veteran's explicit statement that he did not wish to raise the issue and the fact that he did not appeal the November 2012 rating decision which denied TDIU, the Board will not address the issue at this time.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

The issue of entitlement to service connection for undiagnosed illness manifested by joint pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. The Veteran's service-connected PTSD has not been manifested by total occupational and social impairment at any time during the period on appeal.  

2. The schedular criteria are adequate to rate the Veteran's service-connected PTSD.  

3. An unappealed August 2000 rating decision, of which the Veteran was notified in August 2000, denied service connection for undiagnosed illness manifested by fatigue and joint pain.  

4. An unappealed July 2005 rating decision, of which the Veteran was notified in July 2005, denied service connection for headaches.  

5. Additional evidence received since the prior final rating decisions is neither cumulative nor redundant, and raises the possibility of substantiating service connection for undiagnosed illness manifested by headaches, fatigue and joint pain.  

6. The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.  

7. The Veteran does not have a diagnosable disability manifested by headaches.  

8. The Veteran does not have a diagnosable disability manifested by fatigue.  

9. The Veteran has an undiagnosed illness characterized by headaches manifest to a compensable degree before December 2016.    

10. The Veteran has an undiagnosed illness characterized by fatigue manifest to a compensable degree before December 2016.  


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2. The August 2000 rating decision denying service connection for undiagnosed illness manifested by fatigue and joint pain is final.  38 U.S.C.A. § 7105  (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103  (2013).

3. The July 2005 rating decision denying service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103  (2013).

4. New and material evidence has been received to reopen service connection claims for undiagnosed illness manifested by headaches, fatigue, and joint pain. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

5. The criteria for service connection for an undiagnosed illness manifested by headaches have been met. 38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013). 

6. The criteria for service connection for an undiagnosed illness manifested by fatigue have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

The Veteran asserts he is entitled to an initial disability rating in excess of 70 percent for his service-connected PTSD due to the severity of his symptoms.  For the reasons that follow, the Board finds an increased rating is not warranted.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

The Veteran's service-connected PTSD is evaluated as 70 percent disabling under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the provisions for rating psychiatric disorders, the criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).   While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The medical evidence of record shows the Veteran has been assigned GAF scores ranging from 48 to 68 during the period on appeal.  The GAF score which has been most frequently and consistently assigned is 50.  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Id.  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  

The Veteran has been afforded three VA examinations in connection with his PTSD claim, the first of which occurred in June 2005.  On examination, the Veteran reported that he returned to college following service but was unable to concentrate and so dropped out.  He then had a series of part-time jobs until he was hired as a mail handler at the post office, where he has worked since 1995.  The Veteran denied any hospitalizations for psychiatric treatment, and reported being prescribed several medications to treat his PTSD symptoms.  The Veteran also reported a history of alcohol abuse, but stated he had recently stopped drinking because he was unable to control it.  The Veteran also reported a history of childhood physical and sexual abuse, and reported that his son had died of Sudden Infant Death Syndrome (SIDS) while in his care in 1998.  

The June 2005 VA examiner noted the Veteran reported chronic sleep impairment, irritability, anger, paranoia and hypervigilance, as well as suicidal ideation, panic attacks, depressed and anxious mood, and loss of interest in activities.  On examination, the examiner noted the Veteran had some problems with memory and orientation.  The examiner also noted the Veteran had a very restricted social life and that his PTSD symptoms caused him to call in sick to work 10 to 12 days per year.  The examiner assigned a GAF score of 50 and indicated the Veteran continued to have some hallucinations and delusions as well as obsessional rituals.  

The Veteran's next VA examination for PTSD occurred in August 2009.  On examination, the Veteran reported he was still working at the post office and denied having problems on the job.  The Veteran reported that he had recently become so angry during an argument with his wife that he struck her, although this had only happened once.  The Veteran continued to report suicidal ideation, depressed mood, decreased energy and motivation, and problems with memory and concentration.  

The examiner noted that the Veteran still displayed symptoms of pervasive paranoia, and that he believed there was an evil presence in the dark.  The examiner assigned a diagnosis of chronic and severe PTSD, which she noted was likely secondary to child abuse and exacerbated by the Veteran's Gulf War stressor.  The examiner also assigned a diagnosis of Major Depressive Disorder with psychotic features, which she indicated was likely secondary to PTSD. She assigned a GAF score of 48 for the combined diagnoses.  The examiner opined that the Veteran had total occupational and social impairment as a result of his PTSD symptoms, and required continuous medication.  

An addendum opinion was obtained from the August 2009 VA examiner in order to evaluate whether the Veteran's PTSD symptoms stemming from his childhood trauma and those stemming from his Gulf War service could be separated.  The examiner stated that due to the complex nature of the Veteran's multiple stressors and the lack of evidence of pre-military dysfunction, she could not apportion ratings for PTSD due to the individual stressors described without resorting to speculation.  The examiner opined that the Veteran was only employable in the very limited setting in which he worked, which involved no public contact and little to no supervision.  The examiner also offered a revised opinion regarding the severity of the Veteran's PTSD symptoms, indicating he had occupational and social impairment with deficiencies in most areas.  

The Veteran's third VA examination occurred in August 2012.  On examination, the Veteran reported his divorce had been finalized in January, and that he was sharing parenting responsibilities for his teenage daughter.  He reported that he was still employed at the post office.  He further reported that he was still taking multiple psychiatric medications and that he saw his VA psychiatrist every four to six weeks.  The examiner indicated that the Veteran exhibited the following PTSD symptoms: depressed mood, anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and inability to establish and maintain effective relationships.  The examiner noted that the Veteran was able to maintain full-time employment despite his PTSD symptoms, but that his symptoms did cause loss of enjoyment of life.  The examiner opined that the Veteran was not totally disabled from employment as he had maintained continuous employment with the Postal Service since 1995, and assigned a GAF score of 60.  

The Veteran's VA psychiatric treatment records reflect that the Veteran has received continuous treatment for PTSD throughout the period on appeal.  The treatment records consistently note the Veteran's moderate to severe PTSD symptoms, and show that he has been prescribed a variety of medications to treat the symptoms.  The GAF score most frequently and consistently assigned in the Veteran's VA treatment records is 50, although a November 2009 record shows a score of 68 was assigned at that time.  

The Veteran submitted January 2011 and January 2014 letters from his treating VA psychiatrist, Dr. R.G.  These letters are almost identical in content.  Dr. R.G. stated that the Veteran was disabled by hyperarousal and hypervigilance, and felt he was in a perpetual state of danger.  Furthermore, he reported the Veteran avoided going out and isolated in his home due to his paranoia and inability to trust people.  He also stated the Veteran angered easily, had emotional numbing and found interpersonal relationships difficult.  Dr. R.G. reported the Veteran found his occupational demands at the Postal Service to be overwhelming and that he had missed extensive time at work due to his PTSD.  Dr. R.G. stated that in his professional opinion, the Veteran was permanently and totally disabled by his PTSD and comorbid depression.  

The Veteran has submitted several statements regarding the severity of his PTSD symptoms.  In an August 2010 statement, the Veteran asserted that he struggled to contain a constant rage, was unable to trust anyone, jumped at loud noises, was afraid he would harm others who touched him, and had often contemplated killing himself.  

In a January 2012 statement, the Veteran reported that he often wore the same clothes for several days, and did not bathe or brush his teeth for many days at a time.  He reported he often became so enraged that he did not feel himself, and that if he had to defend himself he would likely kill the other person without realizing it until later.  The Veteran stated he was always wondering who might attack him, and that he went out very early in the morning or very late at night to avoid people.  The Veteran reported that he felt as if he was constantly being watched, and that he always had to have his windows covered.  He further reported that he was unable to handle social events, unable to trust anyone, and felt that he was no help to anyone.  He stated that he had gotten a dog for protection, but that he had to give the dog away because he was unable to care for it.  The Veteran reported that people were always talking about him, and that he hoped to die in his sleep.  

The Veteran was afforded a January 2014 hearing before the undersigned.  At this hearing, he testified that he was still working at the post office as a mail sorter, and that he had been employed with the Postal Service for 18 years.  He reported that he took leave without pay due to his PTSD symptoms, and that in the prior year he had taken 200 hours of leave without pay.  The Veteran stated that he had had verbal confrontations with supervisors and other employees and that he was afraid he would physically harm someone during a workplace confrontation.  The Veteran testified that he spent his free time reading and watching television, and did not go out to social events.  He reported that he visited his grandmother a few times a month and that he believed his recent divorce might have been avoided if his ex-wife had known him during service and had a better understanding of his symptoms and behavior.  The Veteran testified that he was unable to function without his psychiatric medications and VA psychiatric treatment.  

The Board finds the record reflects that the Veteran's PTSD symptoms cause occupational and social impairment with deficiencies in most areas.  However, the record does not reflect total occupational and social impairment.  

Of the symptoms suggestive of a 100 percent disability rating for PTSD, the Veteran appears to have an intermittent inability to perform activities of daily living, persistent delusions and/or hallucinations, and possibly a persistent danger of hurting himself or others.  In his January 2012 statement, the Veteran reported not bathing or brushing his teeth for several days.  However, none of the three VA examiners noted the Veteran was not maintaining his personal hygiene or that he was unable to perform any activities of daily living.  The Veteran has consistently reported believing that people are constantly watching him and therefore always keeping his blinds closed.  He has also reported believing there is an "evil presence" in the dark at his VA examinations.  The VA examiners consistently found that the Veteran suffers from pervasive paranoia and some auditory or visual hallucinations.  

The Veteran has also consistently reported contemplating suicide and wishing he were dead.  However, the evidence of record shows the Veteran has never actually attempted to take his own life or formulated a plan for doing so.  The Veteran has reported that he would not go through with suicide because of his daughter.  He has consistently expressed concern that he will be unable to contain his anger during a confrontation in the workplace or in public and that he is afraid he would harm someone if that happened.  However, the evidence of record does not indicate that the Veteran has ever been physically violent toward anyone else in his workplace or in public.  The evidence does show that the Veteran once struck his wife during an argument, but this appears to have been an isolated incident.  Therefore, the Board finds the Veteran has not had a persistent danger of hurting himself or others throughout the period on appeal.  

The evidence of record does not show the Veteran exhibited or reported the following symptoms at any time: gross impairment in thought processes or communication, grossly inappropriate behavior, disorientation to time or place, or memory loss for the names of close relatives, his own occupation or his own name.  

The Board notes the Veteran has complained of memory problems and that the June 2005 VA examiner noted he was unable to successfully complete a memory recall test without prompting.  However, the Veteran has never asserted and no evidence of record indicates the Veteran has ever experienced severe memory loss, such that he was unable to recall things such as his relatives' names or his own occupation.  Thus, the Veteran's memory loss does not rise to the level required in the 100 percent rating criteria.  The June 2005 VA examiner also noted the Veteran had slight orientation problems, in that he believed it was Monday rather than Tuesday.  However, there is no evidence of record indicating the Veteran has ever been disoriented as to time or place, and therefore the Veteran's disorientation does not rise to the level required by the 100 percent rating criteria.  

The Veteran's GAF scores, discussed above and ranging from 48 to 68, do not indicate total occupational and social impairment.  The Board also notes that the Veteran's reported social and occupational functioning has been fairly consistent throughout the period on appeal, with social isolation, regular contact with close relatives such as his daughter and grandmother, and continuous full-time employment with the Postal Service for almost 20 years.  The Board acknowledges that the Veteran went through a divorce during the period on appeal, and the evidence of record shows he was experiencing marital problems prior to the divorce.  However, his divorce does not indicate total social impairment.  The evidence of record shows the Veteran has maintained continuous full-time employment, been able to co-parent his daughter and visit his grandmother, and been able to live independently and perform activities of daily living throughout the period on appeal.  Therefore, the Board concludes the criteria for a 100 percent rating for PTSD have not been met.  See 38 C.F.R. § 4.130, DC 9411.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's PTSD is not inadequate.  The Veteran's reported symptoms are squarely within the anticipated symptoms of the General Ratings Formula for Psychiatric Disabilities.  Although the Veteran endorses some of the symptoms for a rating in excess of 70 percent, such as intermittent inability to maintain personal hygiene, the application of the ratings schedule is not thwarted.  There is no reason that mere endorsement of symptoms associated with a higher rating invalidates the balancing test used by the Formula.  The Veteran does not argue such and there is no other evidence to suggest that the schedular rating is defeated by the presence of these symptoms.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.   See VAOPGCPREC 6-96. Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 70 percent have at no time been met.  Similarly, the Veteran's disability level and symptomatology have been contemplated and reasonably described by the rating schedule at all times during the period on appeal.  Referral for extraschedular consideration for a portion of the appeal is also not warranted.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim for a disability rating higher than 70 percent on a schedular basis, and on an extraschedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. New and Material Evidence

The Veteran brought his original service connection claims for undiagnosed illness manifested by fatigue and joint pain in August 1999.  In August 2000, the RO denied both claims on the grounds that there was no evidence of a chronic, disabling condition for either claim.  The Veteran was notified of this decision in an August 2000 letter and received notice of his procedural and appellate rights.  He did not submit a Notice of Disagreement or additional evidence within one year of the date he was notified of the decision.  Therefore, the August 2000 rating decision is final.  38 U.S.C.A. § 7105.  

The Veteran submitted a November 2004 statement describing his current disabilities.  It appears that the RO interpreted this statement as a separate claim for migraine headaches, rather than a request to reopen the Veteran's August 1999 claim for an undiagnosed illness manifested by headaches, which was denied in the final August 2000 rating decision.  As discussed above, review of the evidence shows the Veteran clearly attributes his headaches to an undiagnosed illness related to his Gulf War service, and therefore the Board will treat his headache disability as such.  In the Veteran's November 2004 statement, he also requested that his service connection claims for undiagnosed illness manifested by fatigue and joint pain be reopened.  

In July 2005, the RO denied the service connection claim for migraine headaches on the grounds that there was no evidence of in-service incurrence.  The July 2005 rating decision also reopened the service connection claims for undiagnosed illness manifested by fatigue and joint pain and denied both claims on the merits for lack of in-service incurrence.  The Veteran was notified of this decision in a July 2005 letter and received notice of his procedural and appellate rights.  He did not submit a Notice of Disagreement or additional evidence within one year of the date he was notified of the decision.  Therefore, the July 2005 rating decision is final.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim. 

38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to succeed on a claim for direct service connection, the Veteran must have a current disability.  The Veteran must also have had in-service incurrence or aggravation of a disease or injury, and there must be a causal relationship between the current disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The most recent previous denial of service connection for migraine headaches, as well as undiagnosed illness manifested by fatigue and joint pain, was based on a finding that there was no in-service incurrence of any of these disabilities.  For evidence to be new and material to the claims, it would have to address the issue of whether these disabilities were incurred in service.  

Importantly for this case, the Veteran may be afforded a presumption of service connection for each of these disabilities based on his Gulf War service.  As his headaches, fatigue, and joint pain are all symptoms which may be manifestations of undiagnosed illness and they have manifested within the applicable presumptive period, in-service incurrence may be presumed and this element of a direct service connection claim need not be established in order for service connection to be granted on a presumptive basis.  

Since the issuance of the prior final rating decisions for each of these three disabilities, the Veteran has submitted medical evidence showing he has chronic disabilities of headaches, fatigue, and joint pain, each of which has been declared of unknown etiology by his treating physicians.  As the Veteran has submitted evidence which is evidence which is new to the claims file and which raises a reasonable possibility of substantiating his claims, this evidence is new and material to the Veteran's service connection claims for undiagnosed illness manifested by headaches, fatigue and joint pain.   Therefore, the Board concludes that reopening is warranted for each of these three claims. See Shade v. Shineki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).
III. Service Connection

The Veteran asserts he is entitled to service connection for undiagnosed illness manifested by three separate disabilities: headaches, fatigue, and joint pain.  As discussed above, the Board has reopened each of these three service connection claims.  For the reasons that follow, the Board finds service connection is warranted on a presumptive basis for undiagnosed illness manifested by headaches and fatigue.  As noted above, the Veteran's service connection claim for undiagnosed illness manifested by joint pain is addressed in the remand below.  

Service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran;" (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317];" (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016;" and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d)  warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i) . 

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) .  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) .  

For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004). Notably, laypersons are competent to report objective signs of illness.  

The Veteran served in the Southwest Asia theater of operations from January to May 1991.  Therefore, he satisfies the regulatory definition of a "Persian Gulf veteran."  

The Veteran has submitted medical evidence showing he has current disabilities of headaches and fatigue.  The medical evidence of record shows that despite numerous physical and neurological tests, each of these disabilities has been declared by his treating physicians to be of unknown etiology.  There is no medical evidence of record showing that either of these disabilities has been attributed to a known clinical diagnosis.   The Veteran was afforded two VA examinations evaluating these disabilities, in June 2005 and August 2009.  Each VA examiner concluded that there was insufficient evidence to warrant a diagnosis of an underlying medical condition that was causing the Veteran's headaches or fatigue.  

Each of these disabilities is listed as a symptom of undiagnosed illness under 38 C.F.R. § 3.317(b).  The medical evidence of record, as well as the Veteran's testimony and lay statements, show that each of these disabilities has existed for more than six months.  Furthermore, each of these disabilities manifested within the presumptive period.  

The Veteran is competent as a lay observer to report headaches and fatigue.  See Gutierrez, supra.  These complaints have been evaluated and cannot be attributed to a medical diagnosis.   The evidence of record shows the Veteran suffers frequent severe migraine headaches which are completely prostrating, are accompanied by nausea and dry heaving, and cause the Veteran to miss a significant amount of time at work.  Under the rating criteria, a 50 percent rating is available for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, and a 30 percent rating is available for characteristic prostrating attacks occurring on average once a month.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  

The evidence of record shows the Veteran suffers from chronic fatigue, for which he is on continuous medication and which has caused him to miss several days per year from work.  Under the rating criteria, a 10 percent rating is available for symptoms of Chronic Fatigue Syndrome (CFS) which wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or which are controlled by continuous medication.  See 38 C.F.R. § 4.88b, Diagnostic Code 6354.  CFS is characterized by debilitating fatigue, cognitive impairments, or a combination of other signs and symptoms.  Id.  The Veteran complains of debilitating fatigue controlled only by medication.  Thus he exhibits symptomatology analogous to CFS, although a formal diagnosis of CFS does not appear to have been provided in the medical evidence of record.  

The Board finds the Veteran's headaches and fatigue are objective indications of a chronic disability as undiagnosed illness comparable to at least characteristic prostrating migraine attacks occurring once per month or more, and CFS symptoms controlled by continuous medication.  Service connection is warranted under 38 C.F.R. § 3.317(b).  38 U.S.C.A. § 1117.  As such, the Board finds that the evidence is at least in equipoise as to the Veteran's headache and fatigue claims.  Consequently, the benefit-of-the-doubt rule applies, and presumptive service connection for undiagnosed illness manifested by headaches and fatigue is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

 
ORDER

Entitlement to an initial disability rating in excess of 70 percent for PTSD is denied.  

The appeal to reopen the service connection claim for undiagnosed illness manifested by headaches is granted.  Entitlement to service connection for an undiagnosed illness manifested by headaches is granted.  

The appeal to reopen the service connection claim for undiagnosed illness manifested by fatigue is granted.  Entitlement to service connection for an undiagnosed illness manifested by fatigue is granted.  

The appeal to reopen the service connection claim for undiagnosed illness manifested by joint pain is granted; the appeal is granted to this extent only.  


REMAND

The Veteran's service connection claim for undiagnosed illness manifested by joint pain must be remanded for further development.  

The Veteran is seeking service connection for undiagnosed illness manifested by joint pain, as related to his Persian Gulf War service.  The Veteran reported that he has been diagnosed with fibromyalgia, and reported experiencing persistent pain in his hands and wrists.  However, it appears from the evidence of record that no formal diagnosis of fibromyalgia has been made by a medical professional.  Fibromyalgia is listed among the medically unexplained chronic multi-symptom illnesses which constitute "qualifying chronic disability" for purposes of the presumption of 38 C.F.R. § 3.317(a)(2)(i).  The Board also notes that joint pain is listed as a symptom of an undiagnosed illness under 38 C.F.R. § 3.317(b) for the purpose of this service connection presumption.  

Although the Veteran has been afforded two VA examinations to evaluate his joint pain claim, there is no medical opinion addressing whether a diagnosis of fibromyalgia is appropriate in the Veteran's case.  The June 2005 VA examiner provided a diagnosis of "severe muscle and joint pain with normal clinical examination and X-ray findings," but did not address the possibility of fibromyalgia.  

Also complicating the Veteran's service connection claim for undiagnosed illness manifested by joint pain are the indications in the evidence of record that he suffered acute joint injuries as well as joint pain in service and following service.  The evidence of record also shows the Veteran experienced chronic low back pain after service which resulted in the Veteran undergoing back surgery.  

The Board finds that a medical examination is necessary to determine whether the Veteran has fibromyalgia related to his Gulf War service, or any other diagnosable joint or muscle condition.   The examination should also address any joint or muscle pain that is a residual of prior injury or surgery, as compared to such pain that is a result of fibromyalgia or another joint or muscle condition due to the Veteran's Gulf War service.  

In this regard, it is important to note that the claims above have been granted, in part, based on the Veteran's highly credible factual statements, which the Board has no reason to dispute and must take into consideration.  However, it is important to note that any indication of embellishment on the Veteran's part would have consequences for all of the Veteran's case.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine whether a diagnosis of fibromyalgia is medically appropriate, and if not, whether symptoms of joint pain can be attributed to another known diagnosis.  The relevant documents in the claims file should be made available to the VA examiner.

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has fibromyalgia. 

If the examiner determines that a diagnosis of fibromyalgia is not supported, the examiner should offer an opinion as to whether the Veteran's symptoms of muscle and joint pain can be attributed to a known diagnosis.  

If the examiner determines that the Veteran's symptoms can be attributed to a known diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the known diagnosis is related to the Veteran's service.  The examiner must discuss whether any of the Veteran's joint pain symptoms are attributable to prior injury or surgery.  

If the examiner determines that the symptoms cannot be attributed to a known diagnosis, the examiner should determine whether it is at least as likely as not that the symptoms of muscle and joint pain constitute an undiagnosed illness that is associated with the Veteran's Gulf War service. 

All opinions are to be accompanied by a rationale that is consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

2.  The RO should obtain from the United States Postal Service any workers compensation claim (or claims) the Veteran has filed with that organization (if any).  Any medical records associated with any claim noted should be obtained.  

3. This is a complex case. The RO/AMC should ensure that all questions asked above have been answered before readjudicating the remanded claim. If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


